El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
*354Los apelantes presentaron en el tribunal de distrito de Arecibo para su examen y aprobación la escritura de parti-ción de los bienes dejados a su muerte por Juan Antonio Casañas, acompañada de otros documentos, y habiéndose ne-gado clicbo tribunal a impartirle su aprobación por resolu-ción de 24 de noviembre de 1913, los peticionarios apelaron de ella para ante nosotros.
Se trata, pues, de una apelación contra resolución dic-tada en un asunto ex parte y la transcripción que se nos ña presentado para resolverla está certificada por los abogados de los peticionarios apelantes.
La ley número 70 aprobada en 9 de marzo de 1911, página 238, dispone que constituirá el récord de una apelación la certificación que librará el secretario del tribunal a quo, o los abogados de las pártes, del legajo de la sentencia y de la noti-ficación de apelación.
La regla general ba sido siempre que tal certificación sea autorizada por el secretario del tribunal, a fin de que el docu-mento que ba de servir de base para resolver la apelación este Tribunal Supremo no ofrezca duda sobre su autenticidad; y si algunos estatutos permiten que los abogados de las partes autoricen esa certificación es por la fiscalización que tiene la parte apelada, interesada en sostener la sentencia o reso-lución apelada y por tanto en que la transcripción sea exacta. Estate of Boyd, 25 Cal., 511. La certificación por los abo-gados de las partes, sustituye al certificado del secretario y demuestra su estipulación con respecto a la corrección de la transcripción. Wetherbee v. Carroll, 33 Cal., 549; Todd v. Winants, 36 Cal., 129. Cuando no está autorizada por todos los abogados de las partes, debe ser certificada por el secre-tario. Estate of Medbury, 48 Cal., 83.
El número plural empleado por nuestra ley al referirse al certificado de la transcripción por los abogados demuestra que no puede hacerse en esa forma sino cuando hay más de una parte, pues siendo un convenio, necesita la intervención de más de una parte y por tanto no puede certificarse en esta *355forma la transcripción, sino por el secretario, cuando se trata de apelaciones en asuntos en que sólo interviene nna parte, como ocurrió en el presente caso.
Si pues nos encontramos que la transcripción que ha de servir de base para la resolución de esta apelación, inter-puesta en un asunto en que sólo hay una parte, no ha sido certificada por el secretario, no está revestida de la autenti-cidad que exije la ley y por tanto no podemos tomarla en consideración para resolver el recurso y la apelación debe ser desestimada.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.